386 U.S. 979
87 S. Ct. 1282
18 L. Ed. 2d 227
UNITED STATES of America, plaintiff,v.STATE OF LOUISIANA et al.
No. 9, Original.
Supreme Court of the United States
March 24, 1967

1
Solicitor General Marshall, Louis F. Claiborne, Roger P. Marquis and George S. Swarth, for the United States.


2
On consideration of the motion of the United States for entry of a supplemental decree declaring that the United States is entitled to certain submerged lands of the Gulf of Mexico and enjoining the State of Texas from interfering therewith, and for a temporary restraining order and preliminary injunction to enjoin the State of Texas from leasing or otherwise interfering with said submerged lands pending determination of the title thereto;  and


3
It appearing from said motion and attached affidavit that the State of Texas has announced its intention to offer said lands for mineral leasing on April 4, 1967, and that such leasing may violate this Court's injunction of December 12, 1960, and subject to unlawful exploitation mineral resources to which the United States makes claim under that decree.

It is hereby ordered:

4
(1) That within twenty days from the date hereof the State of      Texas respond to the motion of the United States, and show      cause why a preliminary injunction should not be issued as      prayed for, pending final determination of the rights of the      parties in the premises;  and


5
(2) That the State of Texas be, and it is hereby, restrained      from leasing or otherwise interfering with the submerged      lands described in the motion of the United States, pending      the ruling of the Court on the Motion of the United States      for a preliminary injunction and the response of the State of      Texas thereto.


6
THE CHIEF JUSTICE and Mr. Justice CLARK took no part in the consideration or decision of this motion.